Citation Nr: 0023497	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1997 
rating decision by the Roanoke, Virginia Regional Office (RO) 
which denied service connection for degenerative joint 
disease of the left knee and major depression.  


FINDINGS OF FACT

1.  No competent evidence has been received to link major 
depression to military service; nor has competent evidence 
been received to show that such a disability became manifest 
during the one-year period following the veteran's separation 
from service.

2.  No competent evidence has been received to link 
degenerative joint disease of the left knee to military 
service; nor has competent evidence been received to show 
that arthritis became manifest during the one-year period 
following the veteran's discharge from service.


CONCLUSION OF LAW

1.  The claim of service connection for major depression is 
not well grounded. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  The claim of service connection for degenerative joint 
disease of the left knee is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he had psychiatric complaints at 
service entrance which represented a disability that 
thereafter worsened during his period of military service.  
He maintains that he has had progressively worsening symptoms 
since that time diagnosed as major depression.  He also 
asserts that he injured his left knee in 1970 while in Korea, 
and received treatment thereafter on several occasions, to 
include removal of fluid.  It is averred that he now has 
arthritis of the left knee which is attributable to that 
injury.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).


A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet. 
App. 477, 485-86 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent 

(medical) evidence of a nexus, or link, between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  This third element may 
also be established by the use of statutory presumptions.  
See 38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The veteran's service medical records reflect that, upon 
service induction examination in July 1969, the veteran 
indicated that he had had lameness, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
In this regard, the clinical summary noted that he had had 
situational depression, worry, and nervousness, but that he 
had sought no medical assistance in relation thereto.  It was 
also noted that he sleepwalked, and had last done so one 
month before, and that he had insomnia with dreams.  The 
appellant's psychiatric status, musculoskeletal system and 
lower extremities were evaluated as normal.  In April 1971, 
the veteran sought treatment for what was described as a 
large ecchymotic area of the left calf.  There is no 
indication of further treatment for such.  No reference to 
psychiatric symptoms or findings was made.  Upon examination 
in February 1971 for separation from service, the veteran 
denied trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  He also indicated that he had 
not had joint or knee problems.  His psychiatric status and 
lower extremities were again evaluated as normal.  An April 
1971 medical clearance certificate shows that the veteran was 
found to be free of mental illness, or character, behavior, 
or intelligence disorders.

Lay statements dated in July 1996 were received from the 
veteran's mother and wife attesting to his having a painful 
left leg, walking with a limp and swelling of the left lower 
extremity.  They indicated that the veteran had told them 
that he had had such a problem since an injury in the 
military.  They also noted that he had been very nervous and 
depressed since leaving military service.  

A VA outpatient clinic note dated in June 1996 shows that the 
veteran stated that his "nerves were bad" prior to entering 
the military.  He reported that he had been 

treated by a psychiatrist during military service.  He 
related that he had suicidal thoughts, tried to isolate 
himself and saw visual hallucinations, among other symptoms.  
An evaluation of his left knee concluded with an assessment 
that he had early degenerative joint disease.

Extensive private clinical records dated from 1978 show that 
the veteran complained of cramping in the lower left 
extremity in July 1984.  It was noted that there was no 
history of injury to the left leg and that an examination was 
unremarkable.  In August 1995, it was noted that the veteran 
was receiving follow-up evaluations for multiple complaints, 
including depression and anxiety.  In January 1996, his 
psychiatric assessments were post-traumatic stress disorder 
(PTSD), depression and panic disorder.

Received in October 1996 was an August 1980 report of a 
psychiatric examination conducted by P. D. Nelson, M.D., 
which noted that the appellant sought treatment for nervous 
shaking and depression.  It was reported that he was under 
financial stress, had lots of bills and worries, problems 
controlling his temper and crying spells.  He said that he 
felt somewhat better on the medication he had been 
prescribed.  The veteran's background history, including his 
tour in the military, was reviewed.  During mental status 
examination, he related that he had had some nervous feelings 
for the previous year and a half or more, but that about two 
months earlier, these feeling had worsened.  Following 
examination, diagnoses of phobia and depression were made.  

The veteran was afforded a VA joints examination in November 
1996 and related that he had had a chronic left knee 
condition dating back to 1970.  He stated that he had dropped 
a bunk on his left knee and developed fluid which required 
draining on at least two occasions thereafter.  He said that 
he had had constant pain since that time with a burning 
sensation that was increased with walking.  The appellant 
stated that he had been prescribed Ibuprofen in this regard 
since June 1996.  The diagnosis was early degenerative joint 
disease of the left knee, related by history to the veteran's 
service injury.  


At a November 1996 VA psychiatric examination, the veteran 
reported that he had an alcoholic father and grew up in an 
abusive and dysfunctional home environment and joined the 
military to get away from it.  He said that he drank heavily 
from the age of 14 or 15 through his military involvement, 
and had frequent altercations and consequences of such, 
including assault and driving while intoxicated charges, 
secondary to his drinking.  The veteran stated that he was a 
truck driver in service and that while driving through a 
village in Korea, he struck a girl and killed her for which 
he had to pay restitution.  He related that two other 
incidents where he and other soldiers beat a woman in the 
head with a rock, and threw another woman off a train, both 
of which occurred while he was drinking.  He related that he 
saw a psychiatrist during basic training, but received no 
treatment.  The veteran said that he always had problems with 
his nerves, felt depressed most days and had chronic suicidal 
thoughts, though less than before.  

Additional statements were received from a number of former 
fellow service members in October and November 1997 attesting 
to their knowledge of an injury to the veteran's left knee 
and treatment therefor while in service, as well as his 
psychiatric symptoms, including depression for which he 
received an evaluation.  The veteran's wife, in an October 
1997 statement, noted that he had been nervous and depressed 
for the previous 25 years, and appeared to be preoccupied by 
military service.

The Board observes that, although the veteran indicated in 
July 1969 that he had experienced some symptoms which 
included depression and worry, he was not found to have any 
psychiatric abnormality.  Additionally, the service medical 
records do not reflect any complaints or findings referable 
to psychiatric disability.  Upon examination in April 1971 
for discharge from active duty, the veteran denied having had 
psychiatric symptoms and his psychiatric status was again 
found to be normal.  It was not until years after service 
that major depression was diagnosed, and even then no medical 
nexus opinion was provided to link it to military service.  
Moreover, no competent evidence has been received to show 
that major depression 

became manifest during the one-year period following the 
veteran's discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309 (1999).  In short, no medical evidence has been 
received to link major depression to service, or to continued 
symptoms since active duty.  Additionally, the veteran is not 
competent to diagnose psychiatric disability as being present 
when he entered military service.  The veteran and those who 
prepared statements on his behalf, as laypersons, are not 
competent to offer opinions on matters of medical causation.  
Espiritu, supra.  The Board therefore finds that the claim of 
service connection for major depression is not well grounded.  
Caluza, supra.  

The Board also finds that the claim of service connection for 
degenerative joint disease of the left knee is not well 
grounded.  While it is shown that the veteran did indeed 
injure the left leg in some manner in about April 1971, there 
is no indication in the record that current degenerative 
joint disease is traceable to such an injury, or to the in-
service injury described by the veteran.  Post-service 
clinical records are silent for any left lower extremity 
complaints until 1984, whereupon the veteran denied a history 
of injury.  A diagnosis of degenerative changes of the left 
knee is not shown in the record until 1996.  The Board notes 
that the November 1996 examiner indicated that degenerative 
joint disease of the left knee had been related to an injury 
in service by the veteran's own self-reported history.  
However, such information, reported by a medical examiner, 
unenhanced by any medical comment, does not constitute 
competent medical evidence of a nexus to service.   See, 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  No 
medical evidence has been received to link arthritis of the 
left knee to the in-service injury reported by the veteran 
and his comrades, or to continued symptoms since active duty.  
There is nothing in the record to show that the veteran and 
those who knew him in service have the specialized training 
or expertise necessary to proffer competent opinion on a 
medical matter in this instance.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, no competent evidence been 
received to show that degenerative changes became manifest 
during the one-year period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.307, 3.309 (1999).  The Board 
therefore finds that the requirements for a well-grounded 
claim have not been met.  


ORDER

Service connection for major depression is denied.

Service connection for degenerative joint disease of the left 
knee is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

